

114 HR 2843 RS: TSA PreCheck Expansion Act
U.S. House of Representatives
2015-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 383114th CONGRESS2d SessionH. R. 2843[Report No. 114–223]IN THE SENATE OF THE UNITED STATESJuly 28, 2015Received; read twice and referred to the Committee on Commerce, Science, and TransportationMarch 7, 2016Reported by Mr. Thune, with an amendmentStrike out all after the enacting clause and insert the part printed in italicAN ACTTo require certain improvements in the Transportation Security Administration’s PreCheck expedited
			 screening program, and for other purposes.
	
 1.Short titleThis Act may be cited as the TSA PreCheck Expansion Act. 2.DefinitionsIn this Act:
 (1)AdministratorThe term Administrator means the Administrator of the Transportation Security Administration. (2)DepartmentThe term Department means the Department of Homeland Security.
 (3)TSAThe term TSA means the Transportation Security Administration. 3.Enrollment expansion (a)In generalNot later than 90 days after the date of the enactment of this Act, the Administrator shall publish PreCheck application enrollment standards to add multiple private sector application capabilities for the TSA PreCheck program to increase the public’s enrollment access to such program, including standards that allow the use of secure technologies, including online enrollment, kiosks, tablets, or staffed laptop stations at which individuals can apply for entry into such program.
 (b)RequirementsUpon publication of the PreCheck program application enrollment standards pursuant to subsection (a), the Administrator shall—
 (1)coordinate with interested parties to deploy TSA-approved ready-to-market private sector solutions that meet the TSA PreCheck application enrollment standards described in paragraph (1), make available additional PreCheck enrollment capabilities, and offer secure online and mobile enrollment opportunities;
 (2)partner with the private sector to collect biographic and biometric identification information via kiosks, mobile devices, or other mobile enrollment platforms to reduce the number of instances in which passengers need to travel to enrollment centers;
 (3)ensure that the kiosks, mobile devices, or other mobile enrollment platforms referred to in paragraph (3) are certified as secure and not vulnerable to data breaches;
 (4)ensure that any biometric and biographic information is collected in a manner which is comparable with the National Institute of Standards and Technology standards and ensures privacy and data security protections, including that applicants’ personally identifiable information is collected, retained, used, and shared in a manner consistent with section 552a of title 5, United States Code (commonly known as Privacy Act of 1974), and agency regulations;
 (5)ensure that an individual who wants to enroll in the PreCheck program and has started an application with a single identification verification at one location will be able to save such individual’s application on any kiosk, personal computer, mobile device, or other mobile enrollment platform and be able to return within a reasonable time to submit a second identification verification; and
 (6)ensure that any enrollment expansion using a private sector risk assessment instead of a fingerprint-based criminal history records check is determined, by the Secretary of Homeland Security, to be equivalent to a fingerprint-based criminal history records check conducted through the Federal Bureau of Investigation.
 (c)Marketing of PreCheck programUpon publication of PreCheck program application enrollment standards pursuant to subsection (a), the Administrator shall—
 (1)in accordance with the standards described in paragraph (1) of subsection (a), develop and implement—
 (A)a process, including an associated timeframe, for approving private sector marketing of the TSA PreCheck program; and
 (B)a strategy for partnering with the private sector to encourage enrollment in such program; and (2)submit to Congress a report on any PreCheck fees collected in excess of the costs of administering such program, including recommendations for using such amounts to support marketing of such program under this subsection.
 (d)Identity verification enhancementNot later than 90 days after the date of the enactment of this Act, the Administrator shall— (1)coordinate with the heads of appropriate components of the Department to leverage Department-held data and technologies to verify the citizenship of individuals enrolling in the TSA PreCheck program; and
 (2)partner with the private sector to use advanced biometrics and standards comparable with National Institute of Standards and Technology standards to facilitate enrollment in such program.
 (e)PreCheck lane operationThe Administrator shall— (1)ensure that TSA PreCheck screening lanes are open and available during peak and high-volume travel times at airports to individuals enrolled in the PreCheck program; and
 (2)make every practicable effort to provide expedited screening at standard screening lanes during times when PreCheck screening lanes are closed to individuals enrolled in such program in order to maintain operational efficiency.
 (f)Vetting for PreCheck participantsNot later than 90 days after the date of the enactment of this Act, the Administrator shall initiate an assessment of the security vulnerabilities in the vetting process for the PreCheck program that includes an evaluation of whether subjecting PreCheck participants to recurrent fingerprint-based criminal history records checks, in addition to recurrent checks against the terrorist watchlist, could be done in a cost-effective manner to strengthen the security of the PreCheck program.
	
 1.Short titleThis Act may be cited as the TSA PreCheck Expansion Act. 2.DefinitionsIn this Act:
 (1)AdministratorThe term Administrator means the Administrator of the Transportation Security Administration. (2)DepartmentThe term Department means the Department of Homeland Security.
 (3)PreCheck ProgramThe term PreCheck Program means the trusted traveler program implemented by the Transportation Security Administration under section 109(a)(3) of the Aviation and Transportation Security Act (49 U.S.C. 114).
 (4)TSAThe term TSA means the Transportation Security Administration. 3.PreCheck Program authorizationThe Administrator shall continue to administer the PreCheck Program established under the authority of the Aviation and Transportation Security Act (Public Law 107–71).
		4.PreCheck Program enrollment expansion
 (a)In generalNot later than 90 days after the date of enactment of this Act, the Administrator shall publish PreCheck Program enrollment standards that add multiple private sector application capabilities for the PreCheck Program to increase the public’s enrollment access to the program, including standards that allow the use of secure technologies, including online enrollment, kiosks, tablets, or staffed laptop stations at which individuals can apply for entry into the program.
 (b)RequirementsUpon publication of the PreCheck Program enrollment standards under subsection (a), the Administrator shall—
 (1)coordinate with interested parties— (A)to deploy TSA-approved ready-to-market private sector solutions that meet the PreCheck Program enrollment standards under subsection (a);
 (B)to make available additional PreCheck Program enrollment capabilities; and
 (C)to offer secure online and mobile enrollment opportunities; (2)partner with the private sector to collect biographic and biometric identification information via kiosks, mobile devices, or other mobile enrollment platforms to increase enrollment flexibility and minimize the amount of travel to enrollment centers for applicants;
 (3)ensure that any information, including biographic information, is collected in a manner that— (A)is comparable with the appropriate and applicable standards developed by the National Institute of Standards and Technology; and
 (B)protects privacy and data security, including that any personally identifiable information is collected, retained, used, and shared in a manner consistent with section 552a of title 5, United States Code (commonly known as Privacy Act of 1974), and with agency regulations;
 (4)ensure that the enrollment process is streamlined and flexible to allow an individual to provide additional information to complete enrollment and verify identity; and
 (5)ensure that any enrollment expansion using a private sector risk assessment instead of a fingerprint-based criminal history records check is determined, by the Secretary of Homeland Security, to be equivalent to a fingerprint-based criminal history records check conducted through the Federal Bureau of Investigation.
 (c)Marketing of PreCheck ProgramUpon publication of PreCheck Program enrollment standards under subsection (a), the Administrator shall—
 (1)in accordance with those standards, develop and implement—
 (A)a continual process, including an associated timeframe, for approving private sector marketing of the PreCheck Program; and
 (B)a long-term strategy for partnering with the private sector to encourage enrollment in such program;
 (2)submit to Congress, at the end of each fiscal year, a report on any PreCheck Program application fees collected in excess of the costs of administering the program, including to access the feasibility of the program, for the preceding fiscal year; and
 (3)include in the report under paragraph (2) recommendations for using such amounts to support marketing of the program under this subsection.
 (d)Identity verification enhancementNot later than 120 days after the date of enactment of this Act, the Administrator shall— (1)coordinate with the heads of appropriate components of the Department to leverage department-held data and technologies to verify the citizenship of individuals enrolling in the PreCheck Program;
 (2)partner with the private sector to use biometrics and authentication standards, such as relevant standards developed by the National Institute of Standards and Technology, to facilitate enrollment in the program; and
 (3)consider leveraging the existing resources and abilities of airports to conduct fingerprint and background checks to expedite identity verification.
 (e)PreCheck Program lanes operationThe Administrator shall— (1)ensure that PreCheck Program screening lanes are open and available during peak and high-volume travel times at appropriate airports to individuals enrolled in the PreCheck Program; and
 (2)make every practicable effort to provide expedited screening at standard screening lanes during times when PreCheck Program screening lanes are closed to individuals enrolled in the program in order to maintain operational efficiency.
 (f)Vetting for PreCheck Program participantsNot later than 90 days after the date of enactment of this Act, the Administrator shall initiate an assessment to identify any security vulnerabilities in the vetting process for the PreCheck Program, including determining whether subjecting PreCheck Program participants to recurrent fingerprint-based criminal history records checks, in addition to recurrent checks against the terrorist watchlist, could be done in a cost-effective manner to strengthen the security of the PreCheck Program.March 7, 2016Reported with an amendment